IN THE SUPREME COURT OF THE STATE OF DELAWARE

COURTNEY JONES,                          §
                                         §
     Defendant Below,                    §   No. 19, 2021
     Appellant,                          §
                                         §   Court Below—Superior Court
     v.                                  §   of the State of Delaware
                                         §
STATE OF DELAWARE,                       §   Cr. ID Nos. 1705021755,
                                         §   1707115524, 1707018746 (N)
     Plaintiff Below,                    §
     Appellee.                           §

                            Submitted: March 15, 2021
                             Decided: April 22, 2021

Before VALIHURA, VAUGHN, and TRAYNOR, Justices.

                                      ORDER

      Upon consideration of the appellant’s opening brief, the appellee’s motion to

affirm, and the record below, it appears to the Court that:

      (1)    The appellant, Courtney Jones, filed this appeal from a Superior Court

order denying his motions for modification of sentence. The State of Delaware has

filed a motion to affirm the judgment below on the ground that it is manifest on the

face of Jones’s opening brief that his appeal is without merit. We agree and affirm.

      (2)    On February 5, 2018, Jones resolved three criminal cases (Criminal ID

Nos. 1705021755, 1707015524, and 1707018746) by pleading guilty to possession

of a firearm by a person prohibited (“PFBPP”), three counts of second-degree

robbery, and second-degree conspiracy. On December 14, 2018, the Superior Court
sentenced Johnson to a total of thirteen years Level V incarceration, suspended after

eight years for decreasing levels of supervision. Jones did not appeal.

      (3)    On January 28, 2019, Jones filed a motion for sentence reduction in Cr.

ID Nos. 1705021755 and 1707015524. In the motion, Jones stated that he was not

requesting a ruling, but filing the motion within the 90-day time period under

Superior Court Criminal Rule 35(b) so that he could file an additional motion at a

later point in time. According to the docket, the Superior Court denied the motion

as moot.

      (4)    On March 7, 2019, Jones filed a motion for sentence modification in

Cr. ID No. 1705021755. In the motion, Jones stated that he was not presently

seeking a ruling on the motion and wished the Superior Court to acknowledge that

he had filed a timely motion for sentence modification. The Superior Court ruled

that no action would be taken on the motion.

      (5)    In December 2019 and January 2020, Jones filed requests in Cr. ID Nos.

1705021755 and 1707015524 for sentence reduction. On March 17, 2020, the

Superior Court denied the requests, finding they were untimely and that Jones had

failed to establish extraordinary circumstances. On April 24, 2020, Jones filed a

motion for reconsideration/sentence modification in Cr. ID Nos. 1705021755,

1707015524, and 1707018746. He filed additional requests for reduction of his

sentence in May 2020 and July 2020.


                                         2
          (6)    On December 21, 2020, the Superior Court denied Jones’s motions.

The Superior Court held that the motions were untimely, failed to establish

extraordinary circumstances, and were repetitive. This appeal followed.

          (7)    We review the Superior Court’s denial of a motion for sentence

reduction for abuse of discretion.1 To the extent the claim involves a question of

law, we review the claim de novo.2 Rule 35(b) provides that a motion for sentence

reduction that is not filed within ninety days of sentencing will only be considered

in extraordinary circumstances or pursuant to 11 Del. C. § 4217. Section 4217

permits sentence modification if the Department of Correction (“DOC”) files an

application for good cause shown (such as serious medical illness) and certifies that

the offender does not constitute a substantial risk to the community or himself. Rule

35(b) also provides that the Superior Court will not consider repetitive motions for

sentence reduction.

          (8)    In his opening brief, Jones argues that his motions are not time-barred

because he filed placeholder motions for sentence reduction within ninety days of

sentencing. He also argues that his sentence should be reduced based on his remorse,

lack of habitual offender status, and the COVID-19 pandemic. These arguments are




1
    State v. Culp, 152 A.3d 141, 144 (Del. 2016).
2
    Id.

                                                    3
without merit.

          (9)    As the Superior Court recognized, Jones could not avoid the ninety-day

time period in Rule 35(b) by filing a placeholder motion within the ninety-day period

and then filing a motion with the substantive grounds for relief after the ninety-day

period had expired. Jones cites no authority in support of his position, which is

contrary to the plain language of Rule 35(b).3 Thus, the Superior Court did not err

in concluding that Jones’s motions for sentence reduction filed more than ninety

days after the imposition of his sentence were untimely and repetitive.

          (10) Nor did the Superior Court err in finding that Jones failed to show

extraordinary circumstances warranting reduction of his sentence. Jones’s remorse

and lack of habitual offender status do not constitute extraordinary circumstances

under Rule 35(b). As to COVID-19, an application by DOC under § 4217 is the

proper vehicle for relief should Jones’s personal health warrant sentence




3
    Rule 35(b) provides in relevant part that:

          The court may reduce a sentence of imprisonment on a motion made within 90 days after
          the sentence is imposed. This period shall not be interrupted or extended by an appeal,
          except that a motion may be made within 90 days of the imposition of sentence after
          remand for a new trial or for resentencing. The court may decide the motion or defer
          decision while an appeal is pending. The court will consider an application made more
          than 90 days after the imposition of sentence only in extraordinary circumstances or
          pursuant to 11 Del. C. § 4217. The court will not consider repetitive requests for reduction
          of sentence.

                                                   4
modification.4

       NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.


                                             BY THE COURT:

                                             /s/ James T. Vaughn, Jr.
                                             Justice




4
 See, e.g., Johnson v. State, 2020 WL 5626231, at *2 (Del. Sept. 18, 2020) (affirming the Superior
Court’s denial of a motion for sentence modification in which the defendant argued that his
medical conditions and potential exposure to COVID-19 constituted extraordinary circumstances
under Rule 35(b) because § 4217 was the statutory vehicle for medical modification of a sentence).
                                                5